DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/195,180, filed 6/28/2019 and Provisional Application No. 62/186,441 filed on 6/30/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, Application No. 15/195,180, filed 6/28/2019 and Provisional Application No. .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0039] recites “The invention can also include a sensor on the external surface of o the bypass catheter that will has a signal to an external alarm” which appears to contain various grammatical issues.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said distance greater than” in line 21 which should read “said distance is greater than”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said sensor” in line 13 which should read “said blood flow sensor”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “a sensor said outside” in line 1 which should read “a sensor on said outside”.  Appropriate correction is required.
2 is objected to because of the following informalities:  Claim 2 recites “said lumen” in line 2 which should read “said flexible lumen”.  Appropriate correction is required.
Claims 4 and 8 are objected to because of the following informalities:  Claims 4 and 8 recite “the netting” in line 1 which should read “the extendable netting”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “wherein the platform comprise” in line 1 which should read “wherein the platform comprises”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening mechanism in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the leading end of said bypass" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the leading end of said flexible lumen”.
Claim limitation “means to wirelessly transmit flow readings to an external receiver” of claim 1, lines 13-14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the artery" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the intended bloodless surgical field" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 depend from rejected claim 1; therefore, are also rejected.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
As described above with respect to claim 1, the disclosure does not provide adequate structure to perform the claimed function of wirelessly transmitting flow readings to an external receiver. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm, JR. et al. (US 2017/0000493 A1) in view of Franklin et al. (US 2018/0236203 A1).
Regarding claim 1, Boehm discloses an endovascular catheter (1; Fig. 1) comprising: a flexible lumen (lumen through catheter 1) with a leading end (2), a trailing end (4) and a central portion (between 2 and 4) disposed between the leading end and the trailing end with an outside surface and an internal surface (Fig. 1); a first syringe (13) and a second syringe (14), each disposed proximate the trailing end of said flexible lumen (Fig. 1); at least one aperture (17) in the central portion of said flexible catheter, the at least one aperture (17) being fluidly connected to an opening (opening at distal end of catheter) at the leading end thereby providing a bypass (claim 1); a common carotid balloon (11) operatively connected to the first syringe (13); an internal carotid balloon (7) operatively connected to the second syringe (14); a blood flow sensor (10) disposed at the leading end of said flexible lumen (Fig. 1) that monitors blood flow through the at least one aperture ([0032]; claim 2), and wherein the internal carotid balloon (7) is disposed proximate the leading end (Fig. 1) and the common carotid balloon (11) is disposed between the internal carotid balloon and the at least one aperture (Fig. 1), the internal carotid balloon (7) and the common carotid balloon (11) being spaced apart by a distance (9) that when said internal carotid balloon (7) and said 
Boehm fails to disclose wherein said sensor includes a means to wirelessly transmit flow readings to an external receiver. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of wirelessly transmitting flow reading to an external receiver.
However, Franklin teaches a catheter system (500) with a sensor (533) that may be wired with an external receiver (processor 501) or may receive readings from the sensor through wireless communication techniques for the purpose of review by an operator, medical technician or physician ([0184]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow sensor of Boehm to include a means to wirelessly transmit flow readings to an external receiver as taught by Franklin in order to allow an operator, medical technician or physician to review data provided by the blood flow sensor.
Regarding claim 3, Boehm modified discloses the invention as claimed above, and Boehm discloses an extendable netting (58) at the leading end (claim 3).

Regarding claim 5, Boehm modified discloses the invention as claimed above, and Boehm discloses a unidirectional valve disposed within the flexible lumen (claim 5).
Regarding claim 6, Boehm modified discloses the invention as claimed above, and Boehm discloses wherein the unidirectional valve is disposed upstream from the at least one aperture (claim 6).
Regarding claim 7, Boehm modified discloses the invention as claimed above, and Boehm discloses an extendable netting (58) at the leading end and a guidewire (52, 59) extending through the flexible lumen from the trailing end to the leading end (claim 7), the guidewire being operatively connected to the extendable netting to extend the extendable netting outside of the flexible lumen to form a net (claim 7).
Regarding claim 8, Boehm modified discloses the invention as claimed above, and Boehm discloses wherein the netting is a concave netting (Fig. 6E; claim 8).
Regarding claim 9, Boehm modified discloses the invention as claimed above, and Boehm discloses wherein the guidewire (52, 59) has a terminus proximate the trailing end of the flexible lumen (Fig. 6F), the guidewire having an external tubular wire (52) and an internal wire (59) that is slidably disposed within the external tubular wire (claim 9), wherein the internal wire is operatively connected to the extendable netting to extend the extendable netting outside of the flexible lumen to form the net (Fig. 6E; claim 9).
Regarding claim 10, Boehm modified discloses the invention as claimed above, and Boehm discloses wherein the internal wire (59) comprises an extension (28) at the 
Regarding claim 11, Boehm modified discloses the invention as claimed above, and Boehm discloses wherein the extension (28) passes through a hole in a platform (29), the extension having an enlarged tip (32) that is larger than the hole that limits motion of the extension (Fig. 6F; claim 11).
Regarding claim 12, Boehm modified discloses the invention as claimed above, and Boehm discloses wherein the platform (29) comprise a fastening mechanism (interpreted as a button or knob 31 as shown in Fig. 6C) that locks the motion of the extension (Figs. 6C, 6F; claim 12).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm, JR. et al. (US 2017/0000493 A1) in view of Franklin et al. (US 2018/0236203 A1), as applied to claim 1 above, and further in view of Razavi et al. (US 2018/0317943 A1) and Botzer et al. (US 2017/0296262 A1).
Regarding claim 2, modified Boehm fails to disclose a sensor on said outside surface of said lumen that provides a signal when said sensor is contacted by a surgical device.
However, Razavi teaches an endovascular catheter (100) with sealing balloons (106, 108) and a flexible lumen (tube 102) having a plurality of sensors (104) on an outside surface thereof (Figs. 1, 1A). The sensors (104) include pressure sensors or other indicators of contact for the purpose of aiding in locating the device within a 
Botzer teaches a medical device that may comprise contact sensors that send signals to a processor in order to monitor when the sensor is contacted by a surgical device (as the sensor monitors whether catheter 58 is in contact with the sensor on the balloon 91; [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outside surface of the flexible lumen of modified Boehm to include a sensor that provides a signal when said senor is contacted by a surgical device in light of the teachings of Razavi and Botzer in order to aid in locating the device within an artery and to determine whether an additional surgical device such as a catheter is in contact with the device.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2005/0015048 A1) in view of Turovskiy et al. (US 2002/0128679 A1).
Regarding claim 13, Chiu discloses an endovascular catheter (9940; fig. 89) comprising: a flexible lumen (cannula 9905) with a leading end (9506), a trailing end (9504) and a central portion disposed between the leading end and the trailing end (fig. 89); a first syringe and a second syringe, each disposed proximate the trailing end (wherein syringes may be used to inflate the balloons 9915, 9910; [0126]; [0212]); at least one aperture (9952) in the central portion, the at least one aperture being fluidly connected to an opening (9954) at the leading end thereby providing a bypass (fig. 89); a common carotid balloon (proximal balloon 9910) operatively connected to the first 
Chiu teaches that the occlusion catheter devices may also include a filtering device that restricts particles from passing through but does not restrict fluid, such as blood ([0007]), but fails to disclose an extendable concave netting at the leading end and a guidewire extending through the flexible lumen from the trailing end to the leading end, the guidewire being operatively connected to the extendable concave netting to extend the extendable concave netting outside of the flexible lumen to form a net, wherein the guidewire has a terminus proximate the trailing end of the flexible lumen, the guidewire having an external tubular wire and an internal wire that is slidably disposed within the external tubular wire, wherein the internal wire is operatively connected to the extendable concave netting to extend the extendable concave netting outside of the flexible lumen to form the net.
However, Turvoskiy teaches an endovascular catheter (fig. 2A) with a concave extendable netting (12) at the leading (distal end) of the catheter in order to capture embolic material dislodged during the procedure, and a guidewire (including at least elongate member 11 and cartridge 14) extending through the flexible lumen (as elongate member 11 extends through the introducer 15) from the trailing end to the leading end, the guidewire being operatively connected to the extendable netting to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Chiu to include a filtering extendable concave net and guidewire as taught by Turovskiy in order to effectively capture material that may be dislodged during the procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771